11/4/2015 ` - TDCJ offender Detans v @4| |% »-O l

TEXASDEPARTMEHTOFCR‘M{NALJUST|CE l TDCJ Home New Offender Search

   

Offender lnformation Details

 

   

»~,:/Be:;ums.,to..S{,<z»a:c,h;lli.srzi:

S|D Number: 06647236
TDCJ Number: 01942797
Name: l\/lEDlNA,RAYl\/lON . ~
Race: H

Gender: l\/l

DOB:~ , 1987-07-26
Maximum Sentence Date: 2024-09-29
Current Faci|ity: FORl\/IBY
Projected Re|ease Date: ' 2024-09-29
Parole E|igibi|ity Date: 2019-03-31
Offender Visitation E|igible: YLS_

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL |NFORlVlATlON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at
this time.

Schedu|ed Re|ease Type: Will be determined When release date is

_ v scheduled. '
Schedu|ed Re|ease ' - Will be determined When release date is
Location: ‘ scheduled

 

   

 

Offense History:

 

0tl‘ense v Sentence
Date Offense Dat;e

http:l/offender'tdcj .state.tx.uleffenderSearch/offenderDetai l .action?si d= 06647236 _ 1/2

Sentence (YY-l\fll’ll'l-

County Case No. DD)